Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 1, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146520 & (88)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  LEON V. BONNER and                                                                                      David F. Viviano,
  MARILYN E. BONNER,                                                                                                  Justices
            Plaintiffs/Counter-Defendants-
            Appellees,
  v                                                                 SC: 146520
                                                                    COA: 302677
                                                                    Livingston CC: 09-024680-CZ
  CITY OF BRIGHTON,
            Defendant/Counter-Plaintiff-
            Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 4, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The Brighton
  Code of Ordinances § 18-59 creates a presumption that an unsafe structure shall be
  demolished as a public nuisance if the cost to repair the structure would exceed 100% of
  the structure’s true cash value as reflected in assessment tax rolls before the structure
  became unsafe and does not afford the owner of such a structure an option to repair as a
  matter of right. The parties shall address whether § 18-59 is facially unconstitutional on
  the basis that the ordinance violates: (1) substantive due process; and/or (2) procedural
  due process. These issues are to be briefed separately by the parties.

          The motion for leave to file brief amicus curiae is GRANTED. The Public
  Corporation Law and the Real Property Law Sections of the State Bar of Michigan are
  invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 1, 2013
         p0626
                                                                               Clerk